Name: Commission Regulation (EC) No 557/1999 of 15 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities16. 3. 1999 L 69/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 557/1999 of 15 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 16. 3. 1999L 69/2 ANNEX to the Commission Regulation of 15 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 72,0 204 31,8 624 108,7 999 70,8 0707 00 05 068 130,2 999 130,2 0709 10 00 220 148,0 999 148,0 0709 90 70 052 112,0 204 154,8 999 133,4 0805 10 10, 0805 10 30, 0805 10 50 052 39,4 204 47,3 212 48,3 600 41,3 624 53,8 999 46,0 0805 30 10 052 54,9 600 56,5 999 55,7 0808 10 20, 0808 10 50, 0808 10 90 039 103,9 064 56,2 388 121,9 400 82,1 404 74,5 508 83,8 512 88,8 528 101,2 720 82,1 999 88,3 0808 20 50 052 138,6 388 69,8 400 49,7 512 62,1 528 71,2 624 70,7 999 77,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.